            Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 1 of 11 PageID: 1




 Patrick M. Metz, Esq. Attorney I.D. No.: #005961992
 DARIO, ALBERT, METZ & EYERMAN, LLC
 345 Union Street
 Hackensack, NJ 07601
 (201) 968-5800
 OMAR SULLIVAN
 File No.: 201879
OMAR SULLIVAN,                                  UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF NEW JERSEY
                    Plaintiff,

v.
                                                              CIVIL ACTION NO.
ESSEX COUNTY, ESSEX COUNTY
SHERIFF'S OFFICE, ESSEX COUNTY                                                  CIVIL ACTION
SHERIFF’S OFFICER TIMOTHY R.
PENTIMONE,    individually, STEVEN                                 COMPLAINT AND JURY DEMAND
SYLVESTER, DOE I-X and ABC CORP. I-
X,
                Defendants.




             AND NOW comes the Plaintiff, OMAR SULLIVAN by and through his attorneys, Dario, Albert,
     Metz, Eyerman, Canda, Concannon, Ortiz & Krouse and demands of the Defendants, jointly and severally,
     damages for loss sustained, plus interest, costs and damages for prejudgment delay upon the causes of
     action set forth in the following:
                                           JURISDICTION AND VENUE
             1.       This action is brought pursuant to Title VII of the Civil Rights Act of 1964 as amended, 42
     U.S.C.A. §1983 and 42 U.S.C.A. §1985.
             2.       Original jurisdiction of this action is conferred pursuant to 28 U.S.C.A. §1331 and §1343.
             3.       Venue of this matter is properly laid in this Court pursuant to 28 U.S.C.A. §1391 (b) as a
     result of the Defendants residing in and a substantial part of the events or omissions giving rise to the claims
     set forth herein having occurred in this judicial district.
       Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 2 of 11 PageID: 2



                                 PARTIES AND RELATED ENTITIES
        4.       The Plaintiff incorporates by reference the paragraphs above as if set forth herein in full.
        5.       Plaintiff, OMAR SULLIVAN (hereinafter "PLAINTIFF"), is an adult individual with a
primary residence located at 82 Maolis Avenue, Bloomfield, N.J. 07003.
        6.       KIM BRANCH (hereinafter "Kim Branch"), at all material times relevant hereto was an
employee of the State of New Jersey Superior Court of New Jersey, Essex Vicinage, with a place of
business located at Veterans' Courthouse, 50 West Market Street, Newark, N.J. 07102. Her job title was
and is Court Service Supervisor II and she was responsible for the issuance and maintenance of arrest
warrants, including but not limited to, the vacating of same.
        7.       Defendant, ESSEX COUNTY (hereinafter "ESSEX COUNTY"), is a county of the First
Class and a political subdivision of the State of New Jersey and has a registered office for process of service
located at 465 Martin Luther King, Jr. Boulevard, Newark, N.J. 07102. At all material times relevant hereto
ESSEX COUNTY assumes the risks and liabilities for constitutional violations against individuals
committed by its law enforcement and prosecutorial arms/entities. This includes responsibilities for
ensuring that systems, fail safes and protocols are in place to insure that improper warrants are vacated and
acted by and through its duly authorized employees, agents, workers and/or representatives acting within
the scope of their employment. All causes are levied against it in its municipal capacity. Upon information
and belief, Defendant, ESSEX COUNTY SHERIFF'S OFFICE (hereinafter “SHERIFF’S OFFICE”)
is and was the sole law enforcement arm/entity of ESSEX COUNTY.
        8.       Defendant, TIMOTHY R. PENTIMONE (hereinafter "PENTIMONE"), is an adult
individual and was at all material times relevant hereto was an employee, agent, servant of the SHERIFF’S
OFFICE and acting under the color of state and/or local law. At all material times relevant hereto he
served as a sheriff's officer with a place of business located at 50 West Market Street, Newark, N.J.
07102. He was at all material times relevant hereto responsible for the vacating of improper arrest warrants.
All causes of action are advanced against him in his individual and official capacity.
        9.       At all material times relevant hereto the Defendant, STEVEN A. SYLVESTER,
(hereinafter "SYLVESTER") whose last known address is 22 Whittier Place, Newark N.J. 07114, stole
Plaintiff's identification and fraudulently produced it as his own to East Orange Police officers during his
arrest on January 3, 2007.
        10.      At all relevant times herein Defendants, JOHN DOE I-X and ABC CORP. I-X, are as yet
unknown and unidentified suspects, municipal, county or state officials, supervisors, agents, officers,
employees, entities or subdivisions of entities responsible for the wrongful arrest and incarceration of
PLAINTIFF. All causes of action are levied against them as entities and/or individuals.
       Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 3 of 11 PageID: 3



                                         NATURE OF ACTION
        11.     PLAINTIFF incorporates by reference the paragraphs above as if set forth herein in full.
        12.     PLAINTIFF is a citizen resident of the State of New Jersey and of the United States
of America.
        13.     Starting on January 27, 2014, PLAINTIFF was falsely arrested and incarcerated until
February 23, 2014, by virtue of a wrongful identification and improper arrest warrant that was not vacated
by Kim Branch and PENTIMONE.
        14.     PLAINTIFF institutes this action for compensatory and punitive damages arising out of
the unlawful actions and conduct of all Defendants who, acting under color of local, state and federal law
and under authority, custom and usage of all Defendants, violated the civil rights of PLAINTIFF protected
by and secured under the Fourth and Fourteenth Amendments to the United States Constitution and under
the laws of the United States, particularly under the Civil Rights Act, Title 42 of the United States Code,
Sec. 1983, et seq.
        15.     PLAINTIFF also seeks relief for violation of his constitutional rights under the New
Jersey Civil Rights Acts, 10 N.J.S.A. 6-1, et seq.
                                       STATEMENT OF CLAIM
        16.     PLAINTIFF incorporates by reference the paragraphs above as if set forth herein in full.
        17.     PLAINTIFF herein, by his attorneys, DARIO, ALBERT, METZ, EYERMAN, CANDA,
CONCANNON, ORTIZ & KROUSE, files this lawsuit against Defendants. In support, Plaintiff avers:
                                       FACTUAL ALLEGATIONS
        18.     PLAINTIFF incorporates by reference the paragraphs above as if set forth herein in full.
        19.     On or about, January 27, 2014, PLAINTIFF was pulled over in Atlanta, Georgia pursuant
to an erroneous outstanding warrant from the SHERIFF’S OFFICE regarding an incorrect charge levied
against him by virtue of a traffic stop on or about January 3, 2007, in East Orange, New Jersey.
        20.     Investigation subsequently revealed that SYLVESTER stole and produced the
PLAINTIFF’S identification during the January 3, 2007, traffic stop.
        21.          The City of Newark instigated and investigated the January 3, 2007, traffic stop of
SYLVESTER who produced PLAINTIFF’S stolen identification.
        22.   Upon information and belief, the stolen identification produced by SYLVESTER at the stop
included PLAINTIFF’s picture driver’s license.
        23.     On or about January 8, 2007, the ESSEX COUNTY swore out a Complaint No. 0706-S-
2007-000098 against PLAINTIFF on gun and drug charges within a school zone.
        24.     In April of 2008, PLAINTIFF became aware that SYLVESTER had produced his
identification at the January 3, 2007, traffic stop, which led to a warrant for the PLAINTIFF’S arrest as no
       Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 4 of 11 PageID: 4



one appeared in Court to answer the charges. Upon information and belief, PLAINTIFF became aware of
the failure to appear by virtue of a notice from Essex County Superior Court.
        25.     On or about April 30, 2008, PLAINTIFF met with Kim Branch, the Court Service
Supervisor for the Superior Court of New Jersey, Essex Vicinage, to explain that his identity had been
stolen, which led to the warrant for his arrest. After confirming that information, including a finger-print
comparison that he was not the subject of the traffic stop on January 3, 2007, she issued an explanatory
“Safe Passage Letter” exonerating him of any wrongdoing.
        26.     Upon information and belief, immediately thereafter the Honorable Denise A. Cobham,
J.S.C. ordered Kim Branch to vacate said warrant.
        27.     Subsequently, Kim Branch issued a “print card” instructing PENTIMONE, as a
“classifier” to vacate the warrant for PLAINTIFF’S arrest. At that time, Kim never followed-up with
PENTIMONE to ensure that the warrant had been vacated. Said warrant was never vacated.
        28.     Upon information and belief, the SHERIFF’S OFFICE, through custom and practice,
had no safeguards, fail safes, protocols or protective measures to ensure that the print card and classifier
system is followed correctly, and that invalid warrants are vacated.
        29.     Upon information and belief, on or about January 27, 2014, after reviewing the “Safe
Passage Letter” produced by PLAINTIFF, the Atlanta Georgia Police Department contacted the
SHERIFF’S OFFICE and Kim Branch inquiring as to the warrant. Upon information and belief, they
were told the warrant was still active and that they wanted him extradited back to New Jersey.
        30.     On or about January 27, 2014, Valerie Murphy, PLAINTIFF’S mother, contacted the
Atlanta Georgia Police Department, the SHERIFF’S OFFICE, the Prosecutor’s Office, and Kim Branch
advising them of the situation and imploring them to correct the injustice. At this point, the
SHERIFF’S OFFICE and Kim Branch became aware that PLAINTIFF was being deprived of his civil
rights under the Fourth and Fourteenth Amendments.
        31      On or about January 29, 2014, Valerie Murphy was able to schedule a meeting with Kim
Branch at her offices in Newark. After arriving on time and waiting for over two (2) hours, she was turned
away and told that she would not see her because the matter was “out of her hands.”
        32.     On or about January 31, 2014, PLAINTIFF posted bail in Georgia but was not
released as he was still the subject of the improper warrant and was to be extradited to
New Jersey.
        33.     On or about February 9, 2014, PLAINTIFF was shackled in a van with other
prisoners during his extradition to New Jersey.
        34.     The extradition trip encompassed traveling through no less than ten (10) States from
Georgia to Tennessee, to South and North Carolina, through West Virginia into Kentucky, Ohio,
        Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 5 of 11 PageID: 5



Maryland, Pennsylvania, and finally, to Newark, New Jersey. This odyssey occurred during raging
ice storms. The van did not have any windows to look outside.
        35.     During the trip, two drivers rotated so the van was constantly traveling. Other than
bathroom breaks, they stopped once per day and were given a McDonalds hamburger and a bottled
water. That was the extent of the sustenance provided.
        36.     During one particular virulent ice storm at night, PLAINTIFF felt the van drifting
off the road striking the “rumble strips” on the side of the road meant to inform the driver they were
leaving the roadway.
        37.     Being shackled in the back of the van and not being able to see outside,
PLAINTIFF was struck with abject terror that the van would crash and that he would be trapped
inside. This scenario repeated itself at least a dozen times that night.
        38.     On or about February 12, 2014, PLAINTIFF arrived at the Essex County New Jersey
Correctional Facility.
        39.     Despite again producing the “Safe Passage Letter”, PLAINTIFF remained
incarcerated another nine (9) days until he was given a court date the afternoon of February 21,
2014.
        40.     During the hearing the Assistant Prosecutor for the Prosecutor’s Office stood up and
finally admitted that they had the wrong man and dropped the charges. The Court immediately
ordered that PLAINTIFF be released by midnight that night. Despite this Order, PLAINTIFF was
not released from the Essex County Correctional Facility until Sunday morning February 23, 2014,
1 and 1/2 days later.
        41.     In total, PLAINTIFF was wrongfully incarcerated and deprived of his civil rights
for twenty-eight days (28) days.
        42.     During those 28 days, PLAINTIFF lost his job in Atlanta Georgia at a Public
Storage facility due to his inability to report for work.
        43.     During those 28 days PLAINTIFF lost his six (6) month old Shiatzu “Jada” as he
was unable to return to his apartment and care for her. He did not find out about her demise until
after he was finally released.
                                               COUNT I
        (VIOLATION OF CIVIL RIGHTS BY OFFICIAL CUSTOM AND PRACTICE)
                                                   I.
        44.     PLAINTIFF repeats and re-alleges each and every allegation contained in the
paragraphs and incorporates same by reference.
        45.     At all relevant times therein, PENTIMONE was acting in his individual capacity as
       Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 6 of 11 PageID: 6



an employee, agent, servant of the SHERIFF’S OFFICE under color of law under the state and
federal Constitutions, statutes, laws, charters, ordinances, rules, regulations, customs, usage and
practices of the subject governmental departments, agencies and within the scope of his authority as
supervisor, employee and/or officer of his respective department(s).
        46.     At all relevant times herein, with deliberate indifference to the known and obvious
consequences, PENTIMONE was acting under color of law in exercising control over PLAINTIFF
by virtue of an erroneous arrest warrant and failure to vacate same depriving PLAINTIFF of his
constitutional rights under the Fourth and Fourteenth Amendments.
        47.      At all relevant times therein, PENTIMONE was acting as a classifier for the
SHERIFF’S OFFICE responsible for accepting the print card from Kim Branch and actually
vacating the erroneous warrant.
        48.     At all relevant times therein, PENTIMONE, with deliberate indifference to the
known and obvious consequences, was acting under an official custom and practice of the
SHERIFF’S       OFFICE       of   not   having   safeguards,    fail   safes,   protocols,   or   protective
measures to ensure the print card to classifier system was followed to vacate erroneous warrants.
This custom and practice was so widespread and well-settled that it constituted a standard operating
procedure and had the force of law.
        49.     At all relevant times therein, PENTIMONE was acting with deliberate indifference
to the known and obvious consequences and with conscious and unreasonable disregard of the
constitutional rights of PLAINTIFF, failed to follow the directives as a classifier and vacate the
erroneous warrant.
        50.     At all relevant times therein, PENTIMONE had actual and constructive notice that
the custom and practice of not having said safeguards, fail safes, protocols or protective measures
could lead to a constitutional tort against PLAINTIFF by causing his arrest, incarceration and
extradition to New Jersey.
        51.     At all relevant times herein defendants, JOHN DOE I-X and ABC CORP. I-X are
as yet unknown and unidentified suspects, municipal, county or state officials, supervisors, agents,
officers, employees, entities or subdivisions of entities responsible for the wrongful arrest, and
incarceration and extradition to New Jersey of PLAINTIFF.
        52.     At all relevant times herein, as a result of the deliberate, indifferent and unreasonable
actions of all defendants, PLAINTIFF was caused to suffer a violation of his civil rights protected
by and secured under the Fourth and Fourteenth Amendments to the United States Constitution and under
the laws of the United States, particularly under the Civil Rights Act, Title 42 of the United States Code,
Sec. 1983, et seq.
       Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 7 of 11 PageID: 7



        53.        By reason of the foregoing, and as a direct and proximate result of all Defendants’
constitutional violations, PLAINTIFF was caused to suffer severe, painful, and permanent personal
injuries, emotional anguish and great physical pain.
        54.        By reason of the foregoing, PLAINTIFF, has suffered pecuniary losses and has been
compelled to expend and incur various sums of money for medical expenses.


        WHEREFORE, PLAINTIFF demands judgment against defendants, ESSEX COUNTY,
ESSEX COUNTY SHERIFF’S OFFICE, PENTIMONE, SYLVESTER, JOHN DOE I-X and ABC
CORP. I-X jointly and severally for compensatory damages, medical and legal bills, together with
interest and costs of suit and attorney’s fees and such other and further relief as the Court deems just and
appropriate.
                                                 COUNT II
                                  (Negligent Hiring/Training//Supervision)
        55.        PLAINTIFF repeats and realleges the foregoing paragraphs of the Complaint as
if same were fully set forth at length herein.
        56.         Defendant, ESSEX COUNTY through their SHERIFF’S OFFICE, was
responsible for the recruiting, hiring, training, retention, and ongoing supervision of its sheriff’s
officers including PENTIMONE. This included, but was not limited to, sheriff’s officers acting
as classifiers to vacate erroneous warrants.
        57.    The SHERIFF’S OFFICE had a duty to properly ascertain its employees’ fitness
to become sheriff’s officers before they were hired but failed to do so.
        58.        The SHERIFF’S OFFICE had a duty to properly train the officers in its employ
to ensure they did not violate the constitutional rights of citizens, including PLAINTIFF but
failed to do so.
        59.        The SHERIFF’S OFFICE failed to properly determine the fitness of
PENTIMONE and JOHN DOES I-X, to be hired as sheriff’s officers of the SHERIFF’S
OFFICE and ESSEX COUNTY and failed to properly train PENTIMONE to ensure he would
not violate the civil rights of its citizens, such as PLAINTIFF
        60.        The SHERIFF’S OFFICE, in the exercise of due diligence should have known
that PENTIMONE was not fit for duty and that the inappropriate, unlawful and tortuous
conduct by him, and JOHN DOES I-X, was likely to occur.
        61. PLAINTIFF avers and believes that, upon obtaining discovery, these Defendants
       Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 8 of 11 PageID: 8




will be identified and shown to have failed in their duties and acted with deliberate disregard for
their responsibilities to adequately supervise and/or train sheriff officers, including the named
Defendant, in following the print card to classifier system to ensure that erroneous warrants are
vacated.
         62.    Plaintiff avers that discovery will show ESSEX COUNTY, through it’s the
SHERIFF’S OFFICE had a de facto policy of allowing its sheriff’s officers to operate
unfettered without supervision in acting as classifiers to ensure erroneous warrants were vacated.
This failure led to a violation of PLAINTIFF’S civil rights under the Fourth and Fourteenth
Amendments.
        63.     ESSEX COUNTY’S and its SHERIFF’S OFFICE failure to properly train its
sheriff’s officers, including but not limited to PENTIMONE and to determine and monitor
their continued fitness for duty to serve as classifiers, despite actual and/or constructive
knowledge that they were not fit to be classifiers, amounted to gross negligence, deliberate
indifference, or reckless misconduct which directly caused and was the moving force behind the
deprivations suffered by PLAINTIFF. As a direct and proximate result of Defendants’ conduct
and abuse of authority detailed above, PLAINTIFF sustained the damages hereinbefore alleged.
        64.     At all relevant times herein defendants, JOHN DOE I-X and ABC CORP. I-X are as yet
unknown and unidentified suspects, municipal, county or state officials, supervisors, agents, officers,
employees, entities or subdivisions of entities responsible for the wrongful arrest, and incarceration and
extradition to New Jersey of PLAINTIFF.
        65.     At all relevant times herein, as a result of the deliberate, indifferent and unreasonable
actions of all defendants, PLAINTIFF was caused to suffer a violation of his civil rights protected
by and secured under the Fourth and Fourteenth Amendments to the United States Constitution and under
the laws of the United States, particularly under the Civil Rights Act, Title 42 of the United States Code,
Sec. 1983, et seq.
        66.     By reason of the foregoing, and as a direct and proximate result of all Defendants’
constitutional violations, PLAINTIFF was caused to suffer severe, painful, and permanent personal
injuries, emotional anguish, and great physical pain.
        67.     By reason of the foregoing, PLAINTIFF, has suffered pecuniary losses and has been
compelled to expend and incur various sums of money for medical expenses.
        Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 9 of 11 PageID: 9



        WHEREFORE, PLAINTIFF demands judgment against defendants, ESSEX COUNTY,
ESSEX COUNTY SHERIFF’S OFFICE, PENTIMONE, SYLVESTER, JOHN DOE I-X and ABC
CORP. I-X jointly and severally for compensatory damages, medical and legal bills, together with
interest and costs of suit and attorney’s fees and such other and further relief as the District Court deems
just.


                                                COUNT III
                                (NEW JERSEY CIVIL RIGHTS ACT)
        68.     PLAINTIFF repeats and re-alleges each and every allegation contained in the above
paragraphs and incorporates same by reference.
        69.     ESSEX COUNTY, SHERIFF’S OFFICE and PENTIMONE through their agents,
servants and employees including JOHN DOE I-X and ABC CORP. I-X, by their deliberate
indifference to the civil rights of PLAINTIFF as previously detailed, deprived PLAINTIFF of
his rights, privileges and immunities secured under Title 10 of the New Jersey State Constitution. More
specifically, including but not limited to the above defendants failing to vacate the improper warrant
directly leading to PLAINTIFF'S unlawful incarceration and extradition to New Jersey.
         70. ESSEX COUNTY, SHERIFF’S OFFICE and PENTIMONE through their agents,
servants and employees including JOHN DOE I-X and ABC CORP. I-X with deliberate indifference
to the known and obvious consequence as previously detailed, acted pursuant to official
or unofficial police protocol and/or customs and to deprive PLAINTIFF of his constitutional rights
under Title 10 of the New Jersey Statutes, known as the New Jersey Civil Rights Act.                  More
specifically, the above defendants failed to conduct proper arrest protocols which would have led to the
discovery of the fraudulent identification directly leading to PLAINTIFF’S unlawful arrest,
incarceration, and extradition to New Jersey.
        71.      At all relevant times herein SYLVESTER, by stealing and then producing
PLAINTIFF’S identity at the January 3, 2007, traffic stop, led to a constitutional tort under Title
10 against PLAINTIFF by virtue of his wrongful arrest, incarceration and extradition to New Jersey.
        72.     By reason of the foregoing, the above defendants violated the civil rights of
PLAINTIFF under Title 10.
         73.     By reason of the foregoing, and as a direct and proximate result of defendants’
constitutional violations, PLAINTIFF sustained serious, painful, severe, and permanent personal
injuries, emotional anguish, pecuniary losses, and other damages.
      Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 10 of 11 PageID: 10



        WHEREFORE, PLAINTIFF demands judgment against defendants, ESSEX COUNTY,
ESSEX COUNTY SHERIFF'S OFFICE, PENTIMONE, SYLVESTER, JOHN DOE I-X and
ABC CORP. I-X jointly and severally for compensatory damages, medical and legal bills,
together with interest and costs of suit and attorneys’ fees and such other and further relief as the
District Court deems just.                        DARIO, ALBERT, METZ, EYERMAN,
                                                  CANDA, CONCANNON, ORTIZ & KROUSE
                                                  Attorneys for Plaintiff
                                                  OMAR SULLIVAN


                                         By:      PATRICK M. METZ, ESQ.
Dated: July 22, 2021


                                  DEMAND FOR TRIAL BY JURY
        Plaintiff, OMAR SULLIVAN, hereby demands trial by jury as to all issues raised in the
Complaint.
                                                  DARIO, ALBERT, METZ, EYERMAN,
                                                  CANDA, CONCANNON, ORTIZ & KROUSE
                                                  Attorneys for Plaintiff(s)
                                                  OMAR SULLIVAN


                                         By:      PATRICK M. METZ, ESQ.
Dated: July 22, 2021

                                           CERTIFICATION


        I certify that the matter in controversy is not the subject of any other action or of a pending
arbitration proceeding and that no other action or arbitration proceeding is contemplated. I know of no
other parties who should be joined in this action.


                                                  DARIO, ALBERT, METZ, EYERMAN,
                                                  CANDA, CONCANNON, ORTIZ & KROUSE
                                                  Attorneys for Plaintiff
                                                  OMAR SULLIVAN



                                         By:      PATRICK M. METZ, ESQ.
Dated: July 22, 2021
     Case 2:21-cv-14115 Document 1 Filed 07/23/21 Page 11 of 11 PageID: 11




                       DEMAND FOR ANSWERS TO INTERROGATORIES
       Pursuant to Rule 4:17-l(b), the Plaintiff hereby demands that the Defendants provide answers
to Interrogatories set forth in Form C in the Appendix II of Rules Governing the Courts of the State of
New Jersey as well as special interrogatories to be served no later than 45 days from the date herein.


                                               DARIO, ALBERT, METZ, EYERMAN,
                                               CANDA, CONCANNON, ORTIZ & KROUSE
                                               Attorneys for Plaintiff
                                               OMAR SULLIVAN


                                       By:     PATRICK M. METZ, ESQ.
Dated: July 22, 2021




                             DESIGNATION OF TRIAL COUNSEL
        Pursuant to Rule 4:25-4, Patrick M. Metz, Esq. is hereby designated as trial counsel in the
within matter.


                                               DARIO, ALBERT, METZ, EYERMAN,
                                               CANDA, CONCANNON, ORTIZ & KROUSE
                                               Attorneys for Plaintiff
                                               OMAR SULLIVAN


                                       By:     PATRICK M. METZ, ESQ.
Dated: July 22, 2020
